IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

S. G. mother of K. H., minor child,      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D15-3430

FLORIDA DEPARTMENT OF                    CORRECTED PAGES: pg 1
CHILDREN AND FAMILIES,                   Ward Metzger removed as Appellee Counsel

     Appellee.                           MAILED: November 3, 2015
_______________________________/
                                         BY: KR


Opinion filed November 2, 2015.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Robert W. Keep, Jr., Office of Criminal Conflict & Civil Regional Counsel,
Region One, Jacksonville, for Appellant.

Tricia L. Meisner, Managing Attorney, Children’s Legal Services, Jacksonville;
Stephanie C. Zimmerman, Statewide Appeals Director, Children’s Legal Services,
Bradenton, for Appellee.

David P. Krupski, Appellate Counsel, Guardian ad Litem Program, Sanford.




PER CURIAM.

      S.G. appeals an order adjudicating her child dependent and requiring her to

comply with a case plan. At the arraignment hearing, the lower tribunal entered a
consent by default for the mother, finding she was properly noticed of the

arraignment hearing but failed to appear. On appeal, S.G. argues the lower tribunal

denied her due process when it ordered her to comply with a case plan at the

arraignment hearing without providing notice that adjudication or disposition of

the petition would occur. We accept the Department of Children and Families’

concession of error on this point, and reverse and remand for further proceedings

consistent with Chapter 39, Florida Statutes. See J.H. v. Dep’t of Children &

Families, 890 So. 2d 476 (Fla. 5th DCA 2004); see also Dep’t of Children &

Families v. T.S., 154 So. 3d 1223, 1226 (Fla. 4th DCA 2015) (“An arraignment

provides the opportunity ‘for the parent or legal custodian to admit, deny, or

consent to findings of dependency alleged in the petition.’ § 39.506(1)-(2), Fla.

Stat. (2014). Depending on the parents’ response, a disposition hearing will be

held within fifteen or thirty days of the arraignment hearing. Id.”). Because this

issue is dispositive, we do not address the second issue S.G. raises on appeal.

BENTON, RAY, and OSTERHAUS, JJ., CONCUR.




                                          2